      Case 3:20-cv-05671-JD Document 162-1 Filed 08/13/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
13   IN RE GOOGLE PLAY STORE                           Case No. 3:21-md-02981-JD
14   ANTITRUST LITIGATION
15   THIS DOCUMENT RELATES TO:                         [PROPOSED] ORDER GRANTING
                                                       EXTENSION OF TIME
16
     Epic Games, Inc. v. Google LLC, Case No.
     3:20-cv-05671-JD                                   Judge James Donato
17
18   In re Google Play Consumer Antitrust
19   Litigation, Case No. 3:20-cv-05761-JD

20   In re Google Play Developer Antitrust
21   Litigation, Case No. 3:20-cv-05792-JD

22   State of Utah et al. v. Google LLC et al., Case
     No. 3:21-cv-05227-JD
23
24
25
26
27
28                                                                           Case Nos. 3:21-md-02981-JD;
                                                                     3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER GRANTING EXTENSION OF TIME
       Case 3:20-cv-05671-JD Document 162-1 Filed 08/13/21 Page 2 of 2



 1          The Court, having considered the “Joint Statement Re: Case Schedule and Joint Request
 2   for Extension of Time”, filed by the parties in the above-captioned MDL action (the “Parties”),
 3   hereby ORDERS that the request is GRANTED, and that the Parties are directed to jointly file by
 4   August 27, 2021, a new proposed case schedule.
 5
            IT IS SO ORDERED.
 6
 7   Dated: _______________, 2021
 8
                                                      Honorable James Donato
 9                                                    United States District Judge
                                                      Northern District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                             Case Nos. 3:21-md-02981-JD;
                                                      1                3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER GRANTING EXTENSION OF TIME
